AO 245D (Rev. 09/19)   Judgment in a Criminal Case for Revocations
                       Sheet I



                                     UNITED STATES DISTRICT COURT
                                                  Middle District of Tennessee

           UNITED STATES OF AMERICA                                     JUDGMENT IN A CRIMINAL CASE
                                V.                                      (For Revocation of Probation or Supervised Release)

              CHRISTOPHER WOODSON
                                                                        Case No. 3:12-CR-00051-1
                                                                        USM No. 21203-075
                                                                        Kevin Cartwriaht
                                                                                                 Defendant's Attorney
THE DEFENDANT:
    admitted guilt to violation of condition(s)           1, 2 and 4                     of the term of supervision.
❑   was found in violation of condition(s) count(s)                                after denial of guilt.
The defendant is adjudicated guilty of these violations:

Violation Number              Nature of Violation                                                               Violation Ended
1                              Failing to refrain from unlawful use of controlled substances                    12/14/2020

2                               Failure to participate in drug testing and treatment program                    02/13/2021

4                               Failure to pay restitution to victims                                           03/26/2021



       The defendant is sentenced as provided in pages 2 through            3      of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
S6 The defendant has not violated condition(s)            3 and 5          and is discharged as to such violation(s) condition.

         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are
fully paid. If ordered to pay restitution, the defendant must notify the court and United States attorney of material changes in
economic circumstances.

Last Four Digits of Defendant's Soc. Sec. No.: 5368                                                  03/26/2021
                                                                                            Date of Imposition of Judgment
Defendant's Year of Birth:           1985
                                                                                                (R
City and State of Defendant's Residence:                                                           Signature of Judge
Nashville. Tennessee
                                                                                 Eli Richardson, United States District Jud
                                                                                                 Name and Title of Judge


                                                                                   AA,    0.t'ch        1 , ;   Lo -3-1




            Case 3:12-cr-00051 Document 92 Filed 03/29/21 Page 1 of 3 PageID #: 276
AO 245D (Rev. 09/19)   Judgment in a Criminal Case for Revocations
                       Sheet 2— Imprisonment
                                                                                                  Judgment—Page   2      of   3
DEFENDANT: CHRISTOPHER WOODSON
CASE NUMBER: 3:12-CR-00051-1


                                                            IMPRISONMENT

        The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of :
Seven (7) months




     ❑   The court makes the following recommendations to the Bureau of Prisons:




     V   The defendant is remanded to the custody of the United States Marshal.

     ❑   The defendant shall surrender to the United States Marshal for this district:
         ❑    at                                 ❑ a.m.         ❑ p.m.     on
         ❑    as notified by the United States Marshal.

     ❑   The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
         ❑    before 2 p.m. on
         ❑    as notified by the United States Marshal.
         ❑    as notified by the Probation or Pretrial Services Office.

                                                                     RETURN
I have executed this judgment as follows:




         Defendant delivered on                                                        to

at                                                  with a certified copy of this judgment.




                                                                                               UNITED STATES MARSHAL



                                                                                            DEPUTY UNITED STATES MARSHAL




             Case 3:12-cr-00051 Document 92 Filed 03/29/21 Page 2 of 3 PageID #: 277
AO 24SD (Rev. 09/19)   Judgment in a Criminal Case for Revocations
                       Sheet 3 — Supervised Release
                                                                                    Judgment—Page   3   of   3
DEFENDANT: CHRISTOPHER WOODSON
CASE NUMBER: 3:12-CR-00051-1
                                                      SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of :
 No term of supervised release to follow release from imprisonment.




           Case 3:12-cr-00051 Document 92 Filed 03/29/21 Page 3 of 3 PageID #: 278
